Citation Nr: 0505058	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-32 961	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Vietnam Era Veterans 
Association


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel
INTRODUCTION

The veteran had active service from December 1963 to 
September 1965.

This appeal arises from a June 2003 rating decision of the 
St. Petersburg, Florida Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Several cases have been decided by the Court which impact 
significantly on claims for non-service connected pension 
benefits.  In Roberts v. Derwinski, 2 Vet. App. 387 (1992), 
the Court held that each disability in a pension case must be 
assigned a percentage rating and that the RO should discuss 
the diagnostic codes used in denying a claim.  In this case, 
each of the above elemental points of development is lacking.  
By rating action in June 2003, arthritis of the neck was 
listed as the veteran's only non-service connected 
disability, assigned a percentage rating, and evaluated under 
a Diagnostic Code.  

The veteran testified in November 2004 that he also suffers 
from back, heart and respiratory disabilities.  In the case 
of Brown v. Derwinski, 2 Vet. App. 444 (1992), the Court held 
that a pension claim must be considered under both the 
average person, 38 U.S.C.A. § 1502(a), 38 C.F.R. § 4.15; and 
the unemployability standards, 38 C.F.R. §§ 3.321, 4.17.  As 
all of the veteran's disabilities have not been rated, 
complete development in conformity with the salient points 
discussed in Roberts and Brown must be accomplished.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a); 38 
C.F.R. § 3.103.  The duty to assist includes obtaining 
available records which are relevant to the claimant's 
appeal.  The duty to assist is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
The veteran is receiving ongoing treatment by the Bay Pines 
VA medical center; current treatment records should be 
obtained from all available sources to include those from the 
aforementioned provider.  

Moreover, the record shows that the veteran has been granted 
entitlement to Social Security Administration (SSA) 
disability benefits.  The Court has held that the VA has a 
duty to attempt to secure all records of the SSA regarding 
the veteran's rating of unemployability for SSA purposes.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Thus, 
the RO must request complete copies of the SSA decision and 
records utilized in considering the veteran's claim.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2004), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all evidence relating to the issue on 
appeal that has not already been made 
part of the record to include all 
current treatment records from the Bay 
Pines VA medical center.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of all decisions relating 
to the veteran's claim for disability 
benefits as well as the medical records 
upon which all decisions were based.  
Once obtained, all records must be 
associated with the claims folder.  

3.  Following completion of the above 
development, the veteran should be 
afforded a VA general medical examination 
and all necessary special evaluations to 
include an orthopedic examination to 
determine the nature and extent of all 
disabilities present.  It is imperative 
that all physicians review the claims 
folder prior to the examinations.  All 
indicated tests should be accomplished, 
all examination reports must contain 
diagnoses, and all disabilities should be 
evaluated in relation to their history.  
Up-to-date employment information, to 
include any recent attempts to secure 
employment, should be elicited from the 
veteran.  Each physician should render an 
opinion as to what effect the 
disabilities found have on the veteran's 
ability to work and state whether the 
veteran's disability conditions are 
susceptible to improvement through 
appropriate treatment.  In particular, 
the effect of pain on employability 
should be discussed.  The factors upon 
which the medical opinions are based must 
be set forth.

4.  When the above development has been 
completed and the RO has complied with 
the notice and duty-to-assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issue remaining on 
appeal to include issuing a rating 
action which lists all of the veteran's 
disabilities and the percentage 
evaluation assigned each disability.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2004).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




